DETAILED ACTION
Specification objections
In paragraph 49 of the originally filed specification, “Mn of 400 to 5000 moles/gram” should be changed to “Mn of 400 to 5000 grams/mole”.  The skilled artisan would recognize this as a clear typographical error for a few reasons.  1) 400 to 5000 moles/gram (mol/g) translates to 0.0025 to 0.0002 g/mol, which isn’t logical because one cannot have a molecule below the molar mass of hydrogen (1 g/mol).  2) The standard unit for Mn (number average molecular weight) is g/mol.  



Claim objections
Claims 3 and 9 recite the limitation “Mn of 400 to 5000 moles/gram”, which should be changed to “Mn of 400 to 5000 grams/mole”.  The skilled artisan would recognize this as a clear typographical error for a few reasons.  1) 400 to 5000 moles/gram (mol/g) translates to 0.0025 to 0.0002 g/mol, which isn’t logical because one cannot have a molecule below the molar mass of hydrogen (1 g/mol).  2) The standard unit for Mn (number average molecular weight) is g/mol.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0267640 (herein Lopez).
As to claims 1-4 and 21, Lopez discloses a rubber composition (see abstract and examples) comprising
50 to 100 parts of a diene elastomer (rubber).  See paragraph 59-52 describing at least one conjugated diene monomer containing rubber (e.g. polybutadiene).  
At least one non-polar solvent.  Referred to as liquid plasticizer by Lopez.  See paragraph 117 to 125.  The liquid can be e.g paraffinic oils.  Oil reads on the claimed non-polar solvent because it is non-polar and it is a solvent.
10 to 50 parts of a hydrocarbon resin.  See paragraphs 89-115.  The hydrocarbon resin is thermoplastic.  See paragraph 96.  Specifically, the thermoplastic resin is dicyclopentadiene resin (DCPD).  See paragraph 113 and 115.  The hydrocarbon is solid at ambient temperature (e.g. 23 oC, see paragraph 94), and would be solid at 25 oC as well given that the Tg is 25 oC or more and the Mn is 400 to 2000 g/mole.
Given that the diene rubber is present in 50 to 100 parts and the thermoplastic resin is present in 10 to 50 parts, the thermoplastic resin is present in 10 (10:100) to 100 (50:50) parts, which is within the claimed range.
As to the limitation “resin-extended rubber-solvent-cement”, the composition is crosslinked and contains a liquid solvent, thus reading on “cement”.  See paragraphs 134-142, 146 and examples.  Further, the rubber is said to be extended (paragraph 118), contains the hydrocarbon (thermoplastic) resin and solvent.  See abstract and examples.
As to claim 5, the composition comprises mixtures of liquid plasticizing agents (paragraphs 117-123), which includes petroleum oils (paragraph 120 and 123).
As to claims 7-10 and 12, Lopez discloses a rubber composition (see abstract and examples) comprising
50 to 100 parts of a diene elastomer (rubber).  See paragraph 59-52 describing at least one conjugated diene monomer containing rubber (e.g. polybutadiene).  
At least one non-polar solvent.  Referred to as liquid plasticizer by Lopez.  See paragraph 117 to 125.  The liquid can be e.g paraffinic oils.  Oil reads on the claimed non-polar solvent because it is non-polar and it is a solvent.
10 to 50 parts of a hydrocarbon resin.  See paragraphs 89-115.  The hydrocarbon resin is thermoplastic.  See paragraph 96.  Specifically, the thermoplastic resin is dicyclopentadiene resin (DCPD).  See paragraph 113 and 115.  The hydrocarbon is solid at ambient temperature (e.g. 23 oC, see paragraph 94), and would be solid at 25 oC as well given that the Tg is 25 oC or more and the Mn is 400 to 2000 g/mole.
0 to 80 parts of a second diene elastomer (rubber).  See abstract and paragraph 64.
100 to 160 parts of a reinforcing inorganic filler.  See paragraphs 68-75.
A cure package (crosslinking system).  See paragraph 146, 138-142 and examples.
As to claims 13-15, 18, 19, 20 and 22, Lopez discloses a rubber composition (see abstract and examples) comprising
50 to 100 parts of a diene elastomer (rubber).  See paragraph 59-52 describing at least one conjugated diene monomer containing rubber (e.g. polybutadiene).  
At least one non-polar solvent.  Referred to as liquid plasticizer by Lopez.  See paragraph 117 to 125.  The liquid can be e.g paraffinic oils.  Oil reads on the claimed non-polar solvent because it is non-polar and it is a solvent.
10 to 50 parts of a hydrocarbon resin.  See paragraphs 89-115.  The hydrocarbon resin is thermoplastic.  See paragraph 96.  Specifically, the thermoplastic resin is dicyclopentadiene resin (DCPD).  See paragraph 113 and 115.  The hydrocarbon is solid at ambient temperature (e.g. 23 oC, see paragraph 94), and would be solid at 25 oC as well given that the Tg is 25 oC or more and the Mn is 400 to 2000 g/mole.
Given that the diene rubber is present in 50 to 100 parts and the thermoplastic resin is present in 10 to 50 parts, the thermoplastic resin is present in 10 (10:100) to 100 (50:50) parts, which is within the claimed range.
As to the limitation “resin-extended rubber-solvent-cement”, the composition is crosslinked and contains a liquid solvent, thus reading on “cement”.  See paragraphs 134-142, 146 and examples.  Further, the rubber is said to be extended (paragraph 118), contains the hydrocarbon (thermoplastic) resin and solvent.  See abstract and examples.
The composition comprises mixtures of liquid plasticizing agents (paragraphs 117-123), which can be interpreted as a first and second non-polar solvent.  Additionally, labeling the resin extended with a solvent is implicit from a solvent being present since the claim is a product claim and prior extension of the resin (before addition to the composition) is not required.
As to claim 16, the solvent (oil) does not coagulate the rubber, since it is the same oil utilized in the present invention and Lopez does not disclose coagulation.

Claim(s) 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by US 4,112,160 (herein Kako).
As to claims 13-15, 18 and 20, Kako discloses a composition comprising
A rubber-solvent cement comprising a conjugated diene rubber (nitrile rubber with diene such as butadiene, see col. 3, lines 30-45 and examples) and a non-polar solvent (aromatic hydrocarbon solvent such as benzene, see col. 2, lines 30-45)
A thermoplastic resin (novolok phenolic resins etc., see col. 2, line 45 through col. 3, line 15).  Again, the cement comprises solvents.  See col. 3, lines 50-55 and col. 2, lines 35-50.  Additionally, labeling the resin extended with a solvent is implicit from a solvent being present since the claim is a product claim and prior extension of the resin (before addition to the composition) is not required.  Nevertheless, a solvent (same or different) is present in the composition, which extends both the resin and the rubber.
The resin is utilized in amounts of up to 100 phr resin to 100 parts rubber (col. 3, lines 45-55).  
The phenolic resin has a Mn (number average molecular weight) between 700 and 1900 and a melting point of 80 to 160 °C (thus solid at room temperature, see col. 3, lines 1-15), thus is thermoplastic resin.
As to the term extended, the resin is added to the rubber, thus it extends the
rubber.
As to claim 16, the solvent does not coagulate the rubber, since it is the same oil utilized in the present invention and Lopez does not disclose coagulation.
As to claim 17, benzene (see col. 2, lines 30-45) is a six carbon aromatic.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-3, 5, 7-9, 12, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,112,160 (herein Kako) in view of US 2012/0031537 (herein Izuchi).
The discussion with respect to Kako set-forth above is incorporated herein by reference.  
As to claims 1, 3, 7, 9, 12, 19, 21 and 22 , Kako discloses a composition comprising
A rubber-solvent cement comprising a conjugated diene rubber (nitrile rubber with diene such as butadiene, see col. 3, lines 30-45 and examples) and a non-polar solvent (aromatic hydrocarbon solvent such as benzene, see col. 2, lines 30-45)
A thermoplastic resin (novolok phenolic resins etc., see col. 2, line 45 through col. 3, line 15).  Again, the cement comprises solvents.  See col. 3, lines 50-55 and col. 2, lines 35-50.  Additionally, labeling the resin extended with a solvent is implicit from a solvent being present since the claim is a product claim and prior extension of the resin (before addition to the composition) is not required.  Nevertheless, a solvent (same or different) is present in the composition, which extends both the resin and the rubber.
The resin is utilized in amounts of up to 100 phr resin to 100 parts rubber (col. 3, lines 45-55).  
The phenolic resin has a Mn (number average molecular weight) between 700 and 1900 and a melting point of 80 to 160 °C (thus solid at room temperature, see col. 3, lines 1-15), thus is thermoplastic resin.
As to the term extended, the resin is added to the rubber, thus it extends the
rubber.
Kako is silent on the resin being a dicylopentadiene resin.
Izuchi discloses that the thermoplastic resin can be phenolic (alkyl phenol) resin or C5 (dicyclopentadiene resin) based resins.  See paragraph 22-25.  Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Kako contains a composition that differs from the presently claimed method by the substitution of phenolic resin with C5 (dicyclopentadiene resin) based resins.  Additionally, it is evident that the substituted component is known in the art, as both are taught by Izuchi.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted phenolic resin with C5 (dicyclopentadiene resin) based resins (i.e. by simple substitution) and that the results of the substitution (a resin modified rubber composition) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the phenolic resin of Kako with the C5 (dicyclopentadiene resin) based resin as suggested by Izuchi, thereby arriving at the presently claimed invention.
As to claim 2 and 8, Kako is silent on the rubber being isoprene rubber.
Izuchi discloses similar extended rubbers prepared by mixing resins and rubbers.  See abstract and examples.  Izuchi discloses that the rubber is isoprene rubber, which is an alternative to nitrile rubbers (acrylonitrile butadiene rubber).  See paragraph 18-21.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Kako contains a composition that differs from the presently claimed method by the substitution of rubber such as nitrile rubber but is silent on polyisoprene.  Additionally, it is evident that the substituted component is known in the art, as both are taught by Izuchi.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted nitrile rubber with polyisoprene (i.e. by simple substitution) and that the results of the substitution (a rubber composition) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the rubber of Kako with the polyisoprene as suggested by Izuchi, thereby arriving at the presently claimed invention.
As to claim 5, the resin contains tall oil (plant oil).  See paragraph 29 of Izuchi.   Therefore, it would have been obvious to utilize plant oil (tall oil) in the compositions of Kako because plant oil is typically utilizes with natural resins.  

Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,112,160 (herein Kako) in view of US 2012/0031537 (herein Izuchi) and US 2013/0267640 (herein Lopez).
The discussion with respect to Kako set-forth above is incorporated herein by reference.  
As to claims 3-4 and 9-10, as elucidated above, Kako in view of Izuchi discloses the same cements/compositions with dicyclopentadiene resin.  
Lopez discloses similar compositions (abstract and examples) comprising a hydrocarbon/thermoplastic resin. The thermoplastic resin is C4 resin, specifically dicyclopentadiene resin (DCPD) resin, which is the same taught in Izuchi.  See paragraph 113 and 115.  The hydrocarbon is solid at ambient temperature (e.g. 23 oC, see paragraph 94), and would be solid at 25 oC as well given that the Tg is 25 oC or more and the Mn is 400 to 2000 g/mole.
Therefore, it is evident that the Izuchi DCPD resin would be the same or would obviously have the claimed properties.  Alternatively, it would have been obvious to have substituted the Lopez DCPD given that one would want to utilize a specific DCPD taught in the art as suitable in similar compositions.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764